Citation Nr: 0207844	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  89-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to May 
1957.  

The veteran was first service connected for bilateral hearing 
loss by a May 1958 rating decision, based on a September 1957 
VA examination showing bilateral defective hearing. 

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from an August 1988 rating decision of 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Pittsburgh, Pennsylvania.  The 
veteran appealed the August 1988 RO decision, and contended 
that he was entitled to service connection for bilateral 
hearing loss, with a compensable rating assignable for that 
bilateral hearing loss.  This was in part in response to a 
January 1989 RO decision severing service connection for 
right ear hearing loss.  

The Board in a May 2001 decision found that the January 1989 
severance of right hearing loss was procedurally improper and 
that service connection for right ear hearing loss was 
protected.  The Board then found any rating for a right ear 
hearing loss to be inextricably intertwined with the claim 
for increased rating for a left ear hearing loss and remanded 
the case.  

The RO in a June 2001 decision effectuated the Board's 
decision, and deferred adjudication of bilateral hearing loss 
pending procedural development required by a May 2001 Board 
remand.  Based on the restoration of service connection for a 
right ear hearing loss, the appealed issue became one of an 
entitlement to an increased (compensable) rating for 
bilateral hearing loss.  Following development, by an April 
2002 Supplemental Statement of the Case the RO denied an 
increased evaluation for bilateral hearing loss.  


FINDING OF FACT

The veteran has no worse than Level II auditory acuity in the 
right ear, and no worse than Level III auditory acuity in the 
left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1988 and 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends that his hearing loss has increased in 
severity and that a compensable rating is warranted.  

At a July 1988 VA hearing loss examination, the examiner 
found right ear hearing within normal limits up to 2000 
Hertz, with moderate impairment at frequencies of 3000 Hertz 
and up.  The examiner found essentially the same hearing loss 
pattern in the left ear, and assessed excellent speech 
recognition in each ear.  The audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
10
25
55
60
38
LEFT
10
30
60
70
43

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

At an April 2000 VA hearing loss examination, the examiner 
found mild sloping to severe sensorineural hearing loss 
bilaterally, with good word recognition in both ears.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
15
50
65
85
54
LEFT
25
50
75
90
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

At an March 2002 VA hearing loss examination, the examiner 
found gently sloping sensorineural hearing loss from normal 
to severe in both ears, and good word recognition scores.  
Tympanometry showed normal eardrum mobility and 
air pressure.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
10
30
55
80
44
LEFT
15
40
70
95
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.

A longitudinal review of VA medical records within the claims 
folder shows hearing loss findings on past examinations which 
are consistent with those on recent hearing loss examinations 
in July 1988, April 2000 and March 2001.

Case Development

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 was signed 
into law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Veterans Claims Assistance Act is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Following the RO's determination of the veteran's claim, VA 
issued regulations implementing the Veterans Claims 
Assistance Act.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Veterans Claims Assistance Act and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to the 
appealed claim have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.

In May 2001, the Board remanded this case and directed that 
the RO contact the veteran, ask him to submit or identify any 
records which may further his claim, attempt to obtain those 
records, inform the appellant of any records that it could 
not obtain, and describe any action he might then take in 
furtherance of his claim.  The RO completed these tasks.  In 
a June 2001 letter the RO informed the veteran of VA's duties 
under the VCAA, and of the evidence which might further his 
claim, requesting that he provide names and addresses of care 
providers, and asking him to complete the provided VA Form 
21-4142 to authorize the VA to obtain private records which 
may exist in furtherance of his claim.  The veteran returned 
the VA Form 21-4142 with the name and address of George 
Schein, M.D.  However, Dr. Schein in August 2001 returned the 
VA Form 21-4142, informing that he had no records of the 
veteran on file.  The veteran was informed of such 
development, and of persistent deficiency in his claim, by an 
April 2002 Supplemental Statement of the Case.  

Analysis

Service connection is currently in effect for bilateral 
hearing loss, and that is rated as noncompensable under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Since 
the initiation of the appeal, amendments were made to the 
rating criteria used to evaluate the service-connected 
disability at issue. 64 Fed. Reg. 25206-209 (1999).  The new 
rating criteria took effect on June 10, 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise. Karnas v. Derwinski, 1 Vet. App. 
308 (1991). The Court has further stated that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and provide an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this case, however, the rating changes are not pertinent 
to the veteran's case since the tables used to rate the 
disability have essentially remained unchanged in substance, 
and the appellant's clinical picture is totally dissimilar to 
that discussed in the new provisions.  Hence, the Board finds 
that it may reach the merits of this claim now without 
prejudice to the appellant's right to due process.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's conditions.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet.App. 55 
(1994).

Under 38 C.F.R. § 4.85, Diagnostic Code 6100, evaluations for 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability for bilateral service- connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essential normal acuity 
through level XI for profound deafness.

The Board notes the veteran's protest in a July 2000 VA Form 
9 that the VA appears to have only looked at figures on 
hearing loss tests in making its hearing loss disability 
determination.  The Board can only reply that the veteran is 
entirely correct.  The law provides, however, that disability 
ratings for hearing loss are arrived at by mechanical 
application of the rating criteria.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Applying the rating tables in 38 C.F.R. §  4.85, examination 
results in July 1988 correspond to Level I auditory acuity in 
the each ear.  Examination results in April 2000 correspond 
to Level II auditory acuity in the right ear and Level III 
auditory acuity in the left ear.  Examination results in 
March 2002 correspond to Level I auditory acuity in each ear.  
While there is variance between the scores at the three 
examinations, the examination findings are sufficiently 
consistent to be relied upon in arriving at the appropriate 
disability rating for bilateral hearing loss.  A 
noncompensable rating is obtained regardless of whether the 
July 1988, April 2000 or March 2002 test results are used.  
38 C.F.R. §  4.85, Diagnostic Code 6100 (1988 and 2001).

While the veteran has complained that he has difficulty 
hearing at times, the Board is not at liberty to provide a 
higher schedular rating where one is not warranted by the 
hearing examinations.  Pure tone detection and speech 
recognition as demonstrated on authorized VA audiology 
examinations show the absence of compensable hearing loss.  
The preponderance of the evidence is against the claim for a 
compensable rating, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

